Citation Nr: 0313418	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola

INTRODUCTION

The veteran had active military service June 1943 to January 
1946.  

In December 1955 the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to service 
connection for rheumatic heart disease.  

In October 1956 the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco, California, in 
pertinent part, denied entitlement to service connection for 
psychophysiological cardiovascular reaction, which the RO 
noted had previously been diagnosed as rheumatic heart 
disease.  The RO notified the veteran of this determination 
by letter dated October 16, 1956; he did not appeal.  

In January 1995 the RO in Houston, Texas denied a claim to 
reopen service connection for psychophysiological 
cardiovascular reaction, which the RO noted had previously 
been diagnosed as rheumatic heart disease.  The RO also noted 
that the veteran had also claimed this as heart arrhythmia 
and a heart murmur.  The RO notified the veteran of this 
determination by letter dated January 23, 1995; he did not 
appeal.  

This matter is on appeal to the Board from an October 2001 
rating decision from the VA RO in Houston, Texas.  The RO 
denied the veteran's claim to reopen service connection for a 
heart condition.  

In March 2000 the veteran filed an application for 
entitlement to nonservice-connected disability pension 
benefits.  The RO denied this claim by letter dated May 4, 
2000, due to excessive income.  The veteran did not appeal 
that decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  




The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the RO.  See 38 C.F.R. § 19.9 
(2002).  

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the RO has not adequately developed the claim.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that has been pending well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the veteran 
with a development letter consistent with 
the notice requirements of the VCAA as 
clarified by Quartuccio, supra.

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a heart disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


